Josephson, J.
The plaintiff Joshua Fowler is a twen1y-five-year-old man who was involved in a multi-vehicle accident on January 29, 2001. On that date at approximately 8:15 am, he was a passenger in a vehicle traveling in the far left lane on Route 290 in Shrewsbuiy, Massachusetts. The defendant was the owner and operator of an eighteen-wheel tractor-trailer. The defendant was traveling in the same direction as the plaintiff in the middle lane of the three-lane divided highway. A third vehicle entering the roadway from an entrance ramp slid in the direction of the defendant’s truck. As a result of trying to avoid a collision, the defendant suddenly swerved left into the path of the vehicle in which the plaintiff was a passenger. The vehicle slammed into the rear of the defendant’s truck. As a result the plaintiff was violently thrown forwards, backwards and sideways inside the vehicle. When the vehicles came to rest, the plaintiff was trapped between the seat and dashboard until rescue personnel were able to forcibly remove him. He was transported by ambulance to the hospital.
The accident caused him to suffer a dislocated right hip, a torn right rotator cuff and a laceration on his chin. He also suffered back pain thereafter. The plaintiff was immobilized and remained in the hospital until Februaiy 1, 2001. He was prescribed pain medication and advised to undertake a course of physical therapy treatment. He continued in treatment until September 24,2001.
Prior to the accident, the plaintiff was self-sufficient, living on his own with a roommate. He had been employed as an electrical worker. Due to his injuries, he was unable to work or engage in his usual social *370activities for six months. Further, he was unable to care for himself without the assistance of others, including his roommate and mother, who provided services such as grocery shopping, cleaning and laundry. He was and continues to be unable to participate in athletic activities he enjoyed previously, especially a tag football league and weightlifting. Because of the pain he still suffers in his back, he is unable to perform the more rigorous aspects of his prior employment. He continues to have difficulty getting out of bed and experiences back pain often when he sleeps.
As a consequence of the accident, the plaintiff incurred total medical bills in the amount of $23,871.49. The plaintiff also endured and continues to endure pain and suffering, both physical and mental as a result of the accident. Accordingly, the plaintiff is entitled to judgment against the defendant in the amount of $225,000 (Two hundred Twenty-five Thousand Dollars and No Cents). Judgment is to enter in that amount.